DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on June 21, 2021. 
Currently claims 1-20 are pending. Claims 1, 14 and 19 are independent.  


Priority
Applicant claims the priority of a provisional application 63/041045, filed on June 18, 2020 is acknowledged.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-13 are directed to a method for optimizing routing of transportation, which falls within the statutory category of a process; claims 14-18 are directed to a non-transitory computer-readable storage medium storing computer program instructions, which falls within the statutory category of a product; and claims 19-20 are directed to a system comprising one or more processors, which falls within the statutory category of a machine. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method as representative, the claims recite the limitations of “receiving a request for transportation from a first location, identifying a frequent sport and a closest road segment to the frequent spot, determining a pickup side of the closest road segment based on the first location and the closest road segment, and sending a route to the first location that approaches the first location on the pickup side of the closest road segment”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are directed to processes, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a coordination server”, and “a client device” for receiving/sending information, nothing in the claim elements precludes the steps from practically being performed in the mind (including an observation, evaluation, judgment, opinion), or by a human using a pen and paper. For example, the claim encompasses a person can manually receiving a request for transportation, identifying a closest road segment, determining a pickup side”, which fall within the “mental processes” grouping. See Under the 2019 Guidance, 84 Fed. Reg. 52.  
Further, dependent claims 2-13 recite the similar limitations including “determining, comparing, traversing, and setting”, which constitute the similar abstract idea. 
The mere nominal recitation of a coordination server and a client device of a rider do not take the claim out of the mental processes grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis is proceeding to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements of “a coordination server”, “a client device of a rider”, and “a client device of a driver” for performing the steps. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receive and sending information over a network. For example, the specification discloses “the client device is a computing device, such as a mobile device, used by a rider, as well as by a driver” (see ¶ 21, ¶ 23); and “client or server computer system or one or more hardware modules of a computer system; a hardware module may also comprise programable logic or circuitry (e.g., encompassed within a general-purpose processor or other programmable processor) that is configured to perform certain operations” (see ¶ 70).  When given the broadest reasonable interpretation and in light of the Specification, these additional elements are no more than generic computer components. The additional elements are recited at a high level of generality and amount to no more than adding the words “apply it” or using “a particular machine” with an abstract idea, or mere instructions to implement the abstract idea on a computer. Thus, merely adding a generic computer, generic computer components, or programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014). Again, automating an abstract process does not convert it into a practical application. See Credit Acceptance v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”); see also Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (A computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims.”). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).  However, simply implementing the abstract idea on a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, nothing in the claims that reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis is proceeding to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
the claims recite the additional elements of “a coordination server”, “a client device of a rider”, and “a client device of a driver” for performing the steps. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receive and sending information over a network. For example, the specification discloses “the client device is a computing device, such as a mobile device, used by a rider, as well as by a driver” (see ¶ 21, ¶ 23); and “client or server computer system or one or more hardware modules of a computer system; a hardware module may also comprise programable logic or circuitry (e.g., encompassed within a general-purpose processor or other programmable processor) that is configured to perform certain operations” (see ¶ 70).  When given the broadest reasonable interpretation and in light of the Specification, these additional elements are no more than generic computer components. Taking the claim elements separately and as an ordered combination, the processor, at best, may perform the generic computer functions including receiving, displaying, and sending information over a network. However, using a generic computer for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-13 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims—medium claims 14-18 and system claims 19-20 parallel claims 1-13—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al., (US 2018/0067620, hereinafter: Adler), and in view of Skipp et al., (US 2015/0324708, hereinafter: Skipp). 
Regarding claim 1, Adler discloses a computer-implemented method of a coordination server, comprising: 
receiving, by the coordination server, from a client device of a rider, a request for transportation from a first location (see ¶ 19, ¶ 23, ¶ 60); 
identifying, by the coordination server, a closest road segment to the frequent spot, wherein the closest road segment is a road segment of a plurality of road segments of an electronic map representing a geographic area around the first location (see ¶ 42-43, ¶ 83, ¶ 91-92, ¶ 96); 
determining, by the coordination server, a pickup side of the closest road segment based on the first location and the closest road segment (see ¶ 47, ¶ 83, ¶ 90); and 
sending, by the coordination server, to a client device of a driver, a route to the first location that approaches the first location on the pickup side of the closest road segment (see ¶ 49, ¶ 116-118).  
Adler discloses identifying the most often used pickup/drop-off location based on the user history, and the distance from the first segment corresponds to the location most often used by the users of the predetermined route (see ¶ 101).
Adler does not explicitly disclose the following limitations; however, Skipp in an analogous art for managing transportation discloses
identifying, by the coordination server, a frequent spot based on the first location, the frequent spot associated with a particular location and representing a plurality of historic first locations within a threshold distance from the frequent spot (see Fig. 3, # 304-306; ¶ 30, ¶ 40, claim 2).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the most often pickup location of Adler with a frequent pick-up point as taught by Skipp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more common used term, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Adler discloses the method of claim 1, wherein determining, by the coordination server, the pickup side of the closest road segment based on the first location and the closest road segment comprises: 
determining, by the coordination server, based on the shifted frequent spot and a lane width of the closest road segment, two biased frequent spots perpendicular to the closest road segment (see Fig. 4E; ¶ 83); 
determining, by the coordination server, biased frequent spot headings from each biased frequent spot to the closest road segment and an anchor heading from the first location to the closest road segment (see Fig. 4E; ¶ 47-49, ¶ 86).
 
Adler does not explicitly disclose the following limitations; however, Skipp discloses
determining, by the coordination server, a shifted frequent spot overlapping a center line of the closest road segment (see ¶ 20-21, ¶ 31); 
comparing, by the coordination server, the biased frequent spot headings and the anchor heading to determine the pickup side of the closest road segment (see ¶ 44-45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adler to include the teaching of Skipp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 3, Adler does not explicitly disclose the following limitations; however, Skipp discloses the method of claim 2, wherein comparing, by the coordination server, the biased frequent spot headings and the anchor heading to determine the pickup side of the closest road segment comprises: 
determining, by the coordination server, a heading difference for each of the biased headings between the respective biased frequent spot heading and the anchor heading (see ¶ 44-47); 
determining, by the coordination server, whether the heading difference of each of the biased headings exceeds a threshold heading difference (see ¶ 27-28); and 
responsive to determining the heading difference does not exceed the threshold heading difference for a first of the biased headings, determining, by the coordination server, that the frequent spot and the first location are on one side of the closest road segment associated with the first biased heading (see ¶ 10, ¶ 13); 
wherein the one side of the closest road segment is the pickup side of the closest road segment (see ¶ 17-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adler to include the teaching of Skipp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 4, Adler discloses the method of claim 3, wherein each of the biased frequent spot headings and the anchor heading are absolute bearings, and the threshold heading difference is a number of degrees (see ¶ 47-48, ¶ 83-84, ¶ 86).  

Regarding claim 5, Adler discloses the method of claim 1, wherein receiving, by the coordination server, from the client device of the rider, the request for transportation from the first location, comprises: 
receiving, by the coordination server, from the client device of the rider, an identifier of a map feature (see ¶ 38, ¶ 55-57); and 
determining, by the coordination server, based on the identifier of the map feature, the first location (see ¶ 90).  

Regarding claim 6, Adler discloses the method of claim 5, wherein the first location is a coordinate set for a center point of the map feature (see Fig. 4E-F).  

Regarding claim 7, Adler discloses the method of claim 1, wherein before sending, by the coordination server, to the client device of the driver, the route to the first location that approaches the first location on the pickup side of the closest road segment, the method comprises: 
traversing, by the coordination server, a graph representing the geographic area around the first location using a pathfinding algorithm to produce a cheapest route, wherein the graph is weighted such that a penalty is applied to approaches towards the first location from the side of the closest road segment that is not the pickup side of the closest road segment (see ¶ 23, ¶ 64-65, ¶ 90, ¶ 116); and 
sending, to the client device of the driver, the cheapest route as the route to the first location (see ¶ 21, ¶ 49, ¶ 77).  

Regarding claim 8, Adler discloses the method of claim 1, wherein identifying, by the coordination server, the closest road segment to the frequent spot, determining, by the coordination server, the pickup side of the closest road segment based on the first location and the closest road segment, and sending, by the coordination server, to the client device of the driver, the route to the first location such that the driver arrives on the pickup side of the closest road segment, are responsive to determining that a lane width of the closest road segment exceeds a threshold lane width (see Fig. 4E; (see ¶ 49, ¶ 83, ¶ 116-118).  

Regarding claim 9, Adler discloses the method of claim 1, wherein determining, by the coordination server, the pickup side of the closest road segment based on the first location and the closest road segment, comprises: 
determining, by the coordination server, whether the distance exceeds a frequent spot ambiguity threshold (see ¶ 89, ¶ 110); and 
responsive to determining the distance exceeds the frequent spot ambiguity threshold: 
determining, by the coordination server, a particular side of the frequent spot in relation to the closest road segment (see ¶ 83, ¶ 101, ¶ 110, ¶ 116, ¶ 131); and 
setting the pickup side of the closest road segment to the particular side (see ¶ 90-91).  

Adler does not explicitly disclose the following limitations; however, Skipp discloses 
determining, by the coordination server, a distance from the frequent spot to the closest road segment (see Fig. 3, # 304-306; ¶ 30, ¶ 40, claim 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adler to include the teaching of Skipp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10, Adler discloses the method of claim 1, wherein determining, by the coordination server, the pickup side of the closest road segment based on the first location and the closest road segment, comprises: 
determining, by the coordination server, for each of the plurality of historic first locations of the frequent spot, a respective heading (see ¶ 42, ¶ 86); and 
determining, by the coordination server, the pickup side of the closest road segment based on the respective headings of the plurality of historic first locations of the frequent spot (see ¶ 83, ¶ 86, ¶ 90, ¶ 101).  

Regarding claim 11, Adler does not explicitly disclose the following limitations; however, Skipp discloses the method of claim 10, wherein determining, by the coordination server, the pickup side of the closest road segment based on the respective headings of the plurality of historic first locations of the frequent spot, comprises: 
determining, by the coordination server, a heading ratio, the heading ratio comprising a ratio of respective headings of the plurality of historic first locations of the frequent spot that lead along one direction of the closest road segment to respective headings of the plurality of historic first locations of the frequent spot that lead along an alternative direction of the closest road segment (see ¶ 30, ¶ 40, ¶ 44); 
wherein determining, by the coordination server, the pickup side of the closest road segment based on the respective headings of the plurality of historic first locations of the frequent spot is responsive to the heading ratio exceeding a threshold heading ratio (see ¶ 25, ¶ 40, ¶ 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adler to include the teaching of Skipp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 12, Adler discloses the method of claim 1, further comprising: 
sending, by the coordination server, to one or more of the client device of the rider and the client device of the driver, an updated frequent spot location for display at a user interface displaying the electronic map, wherein the updated frequent spot location is adjacent to the pickup side of the closest road segment in the user interface (see Fig. 4E; ¶ 48-49, ¶ 77, ¶ 117, ¶ 127).  

Regarding claim 13, Adler discloses the method of claim 12, further comprising: 
determining, by the coordination server, a map feature in the electronic map corresponding to the first location (see Fig. 4A); 
determining, by the coordination server, a name of the map feature (see ¶ 92); and 
sending, by the coordination server, to one or more of the client device of the rider and the client device of the driver, a label graphical element comprising the name of the map feature for display adjacent to the updated frequent spot location (see Fig. 4A-4H).  

Regarding claim 14, Adler discloses a non-transitory computer-readable storage medium storing computer program instructions executable by one or more processors (see ¶ 30), the instructions comprising instructions to: 
receiving, by a coordination server, from a client device of a rider, a request for transportation from a first location (see ¶ 19, ¶ 23, ¶ 60); 
identifying, by the coordination server, a closest road segment to the frequent spot, wherein the closest road segment is a road segment of a plurality of road segments of an electronic map representing a geographic area around the first location (see ¶ 42-43, ¶ 83, ¶ 91-92, ¶ 96); 
determining, by the coordination server, a pickup side of the closest road segment based on the first location and the closest road segment (see ¶ 47, ¶ 83, ¶ 90); and 
sending, by the coordination server, to a client device of a driver, a route to the first location that approaches the first location on the pickup side of the closest road segment (see ¶ 49, ¶ 116-118).  

Adler discloses identifying the most often used pickup/drop-off location based on the user history, and the distance from the first segment corresponds to the location most often used by the users of the predetermined route (see ¶ 101).
Adler does not explicitly disclose the following limitations; however, Skipp in an analogous art for managing transportation discloses
identifying, by the coordination server, a frequent spot based on the first location, the frequent spot associated with a particular location and representing a plurality of historic first locations within a threshold distance from the frequent spot (see Fig. 3, # 304-306; ¶ 30, ¶ 40, claim 2).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the most often pickup location of Adler with a frequent pick-up point as taught by Skipp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more common used term, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 15, Adler discloses the non-transitory computer-readable storage medium of claim 14, wherein instructions to determine, by the coordination server, the pickup side of the closest road segment based on the first location and the closest road segment, comprise instructions to: 
determine, by the coordination server, based on the shifted frequent spot and a lane width of the closest road segment, two biased frequent spots perpendicular to the closest road segment (see Fig. 4E; ¶ 83); 
determine, by the coordination server, biased frequent spot headings from each biased frequent spot to the closest road segment and an anchor heading from the first location to the closest road segment (see Fig. 4E; ¶ 47-49, ¶ 86). 

Adler does not explicitly disclose the following limitations; however, Skipp discloses
determine, by the coordination server, a shifted frequent spot overlapping a center line of the closest road segment (see ¶ 20-21, ¶ 31); 
compare, by the coordination server, the biased frequent spot headings and the anchor heading to determine the pickup side of the closest road segment (see ¶ 44-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adler to include the teaching of Skipp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 16, Adler discloses the non-transitory computer-readable storage medium of claim 14, wherein before instructions to send, by the coordination server, to the client device of the driver, the route to the first location that approaches the first location on the pickup side of the closest road segment, the instructions comprise instructions to: 
traverse, by the coordination server, a graph representing the geographic area around the first location using a pathfinding algorithm to produce a cheapest route, wherein the graph is weighted such that a penalty is applied to approaches towards the first location from the side of the closest road segment that is not the pickup side of the closest road segment (see ¶ 23, ¶ 64-65, ¶ 90, ¶ 116); and 
send, to the client device of the driver, the cheapest route as the route to the first location (see ¶ 21, ¶ 49, ¶ 77).  

Regarding claim 17, Adler discloses the non-transitory computer-readable storage medium of claim 14, wherein instructions to determine, by the coordination server, the pickup side of the closest road segment based on the first location and the closest road segment, comprise instructions to: 
determine, by the coordination server, whether the distance exceeds a frequent spot ambiguity threshold (see ¶ 89, ¶ 110); and 
responsive to determining the distance exceeds the frequent spot ambiguity threshold: 
determine, by the coordination server, a particular side of the frequent spot in relation to the closest road segment (see ¶ 83, ¶ 101, ¶ 110, ¶ 116, ¶ 131); and 
set the pickup side of the closest road segment to the particular side (see ¶ 90-91).  
Adler does not explicitly disclose the following limitations; however, Skipp discloses
determine, by the coordination server, a distance from the frequent spot to the closest road segment (see Fig. 3, # 304-306; ¶ 30, ¶ 40, claim 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adler to include the teaching of Skipp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 18, Adler discloses the non-transitory computer-readable storage medium of claim 14, wherein instructions to determine, by the coordination server, the pickup side of the closest road segment based on the first location and the closest road segment, comprise instructions to: 
determine, by the coordination server, for each of the plurality of historic first locations of the frequent spot, a respective heading (see ¶ 42, ¶ 86); and 
determine, by the coordination server, the pickup side of the closest road segment based on the respective headings of the plurality of historic first locations of the frequent spot (see ¶ 83, ¶ 86, ¶ 90, ¶ 101).  

Regarding claim 19, Adler discloses a system, comprising: 
one or more processors (see ¶ 135); and 
a non-transitory computer-readable storage medium storing computer program instructions executable by the one or more processors (see ¶ 30, ¶ 138), the instructions comprising instructions to: 
receive, by a coordination server, from a client device of a rider, a request for transportation from a first location (see ¶ 19, ¶ 23, ¶ 60); 
identify, by the coordination server, a closest road segment to the frequent spot, wherein the closest road segment is a road segment of a plurality of road segments of an electronic map representing a geographic area around the first location (see ¶ 42-43, ¶ 83, ¶ 91-92, ¶ 96); 
determine, by the coordination server, a pickup side of the closest road segment based on the first location and the closest road segment (see ¶ 47, ¶ 83, ¶ 90); and 
send, by the coordination server, to a client device of a driver, a route to the first location that approaches the first location on the pickup side of the closest road segment (see ¶ 49, ¶ 116-118).  

Adler discloses identifying the most often used pickup/drop-off location based on the user history, and the distance from the first segment corresponds to the location most often used by the users of the predetermined route (see ¶ 101).
Adler does not explicitly disclose the following limitations; however, Skipp in an analogous art for managing transportation discloses
identify, by the coordination server, a frequent spot based on the first location, the frequent spot associated with a particular location and representing a plurality of historic first locations within a threshold distance from the frequent spot (see Fig. 3, # 304-306; ¶ 30, ¶ 40, claim 2).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the most often pickup location of Adler with a frequent pick-up point as taught by Skipp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more common used term, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, Adler discloses the system of claim 19, wherein instructions to determine, by the coordination server, the pickup side of the closest road segment based on the first location and the closest road segment, comprise instructions to: 
determine, by the coordination server, based on the shifted frequent spot and a lane width of the closest road segment, two biased frequent spots perpendicular to the closest road segment (see Fig. 4E; ¶ 83); 
determine, by the coordination server, biased frequent spot headings from each biased frequent spot to the closest road segment and an anchor heading from the first location to the closest road segment (see Fig. 4E; ¶ 47-49, ¶ 86). 
Adler does not explicitly disclose the following limitations; however, Skipp discloses
determine, by the coordination server, a shifted frequent spot overlapping a center line of the closest road segment (see ¶ 20-21, ¶ 31); 
compare, by the coordination server, the biased frequent spot headings and the anchor heading to determine the pickup side of the closest road segment (see ¶ 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adler to include the teaching of Skipp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lambert et al., (US 2016/0027306) discloses a system for determining a dispatch by receiving a request including a first pickup location and a first destination, and determining a driver to dispatch to the received request.
Nainwal et al., (US 2020/0088540) discloses a system for generating route information based on the retrieved entrance geographic location to be displayed within a user interface on a computing device of the user.
Gottehrer (US 2021/0155221) discloses a method for assigning vehicles to transportation requests in transportation network platforms.
"A modeling system for simulation of dial-a-ride services", by Carl H. Hall, Magdalena Hogberg, and Jan T. Lundgren. Department of Science and Technology (ITN), Linkoping University, 60174 Norrkoping, Sweden. Springer-Verlag, Published online: 18 April 2012.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624